
	
		II
		112th CONGRESS
		2d Session
		S. 3573
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2012
			Mr. Hoeven (for himself
			 and Ms. Murkowski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To recognize the primacy of States, provide for the
		  consideration of the economic impact of additional regulations, and provide for
		  standards and requirements relating to certain guidelines and regulations
		  relating to health and the environment.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Empower States Act of
			 2012.
		2.FindingsCongress finds that—
			(1)the United States
			 is dependent on adequate, affordable energy supplies from diverse sources for
			 continued economic stability and growth, national security, and maintenance and
			 enhancement of the quality of life of the people of the United States;
			(2)domestically
			 produced natural gas and oil provide jobs and economic opportunity to the
			 people of the United States and revenue to the States, including educational
			 programs of the States;
			(3)volatile energy
			 prices, as well as dependence on oil from Middle East sources, have a
			 detrimental effect on the economy and security of the United States;
			(4)States have a
			 long record of protecting human health and the environment while enabling
			 increased energy development;
			(5)hydraulic
			 fracturing is, and has been for decades, a common operation used in exploration
			 and production by the oil and gas industry;
			(6)the regulation of
			 oil and gas exploration and production activities, including hydraulic
			 fracturing, has traditionally been the within the province of the States;
			 and
			(7)States, that
			 regulate oil and gas production, have comprehensive laws and regulations to
			 ensure safe operations and drinking water.
			3.State primacy
			 regarding safe drinking water
			(a)Authority of
			 AdministratorSection 1414 of
			 the Safe Drinking Water Act (42 U.S.C. 300g–3) is amended—
				(1)in subsection
			 (b), by striking (b) The Administrator and all that follows
			 through The court may enter and inserting the following:
					
						(b)Enforcement
				actions
							(1)In
				generalSubject to paragraph
				(2), the Administrator may bring a civil action in the appropriate United
				States district court to require compliance with any applicable requirement,
				with an order issued under subsection (g), or with any schedule or other
				requirement imposed pursuant to a variance or exemption granted under section
				1415 or 1416, if the order, schedule, or other requirement is—
								(A)authorized under
				paragraph (1) or (2) of subsection (a); or
								(B)requested
				by—
									(i)the chief
				executive officer of the State in which is located the public water system that
				is not in compliance with such regulation or requirement; or
									(ii)the State agency
				with jurisdiction over compliance by public water systems in the State with
				national primary drinking water regulations or State drinking water
				regulations.
									(2)RequirementNotwithstanding
				paragraph (1), the Administrator may not take any enforcement action against a
				State that has primary enforcement responsibility for public water systems
				(within the meaning of section 1413(a)) or a company or individual within the
				State pursuant to this subsection, section 1423, or any other provision of law,
				unless—
								(A)the Administrator
				determines that there is an imminent and substantial danger to the public
				health or environment; and
								(B)the State failed
				to take corrective action.
								(3)Action by
				courtThe court may
				enter
							;
				(2)by redesignating
			 subsections (h) and (i) as subsections (i) and (j), respectively; and
				(3)by inserting
			 after subsection (g) the following:
					
						(h)Amendment or
				revocationThe Administrator may not amend or revoke any program
				of a State with partial or total primary enforcement responsibility under this
				section unless the Administrator determines, by clear and convincing evidence,
				that the program fails to effectively protect drinking water in the
				State.
						.
				(b)RegulationsPart
			 E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) is amended by adding
			 at the end the following:
				
					1459.Regulations
						(a)Comments
				relating to oil and gas exploration and productionBefore issuing
				or promulgating any guideline or regulation relating to oil and gas exploration
				and production on Federal, State, tribal, or fee land pursuant to this Act, the
				Federal Water Pollution Control Act
				(33 U.S.C. 1251 et seq.), the Clean Air Act (42 U.S.C. 7401 et seq.), or any
				other provision of law or Executive order, the head of a Federal department or
				agency shall seek comments from and consult with the head of each affected
				State, State agency, and Indian tribe at a location within the jurisdiction of
				the State or Indian tribe, as applicable.
						(b)Statement of
				Energy and Economic ImpactEach Federal department or agency
				shall develop a Statement of Energy and Economic Impact, which shall consist of
				a detailed statement and analysis supported by credible objective evidence
				relating to—
							(1)any adverse
				effects on energy supply, distribution, or use, including a shortfall in
				supply, price increases, and increased use of foreign supplies; and
							(2)any impact on the
				domestic economy if the action is taken, including the loss of jobs and
				decrease of revenue to each of the general and educational funds of the State
				or affected Indian tribe.
							(c)Regulations
							(1)In
				generalA Federal department or agency shall not impose any new
				or modified regulation unless the head of the applicable Federal department or
				agency determines—
								(A)that the rule is
				necessary to prevent immediate harm to human health or the environment;
				and
								(B)by clear and
				convincing evidence, that the State or Indian tribe does not have an existing
				reasonable alternative to the proposed regulation.
								(2)DisclosureAny
				Federal regulation promulgated on or after the date of enactment of this
				paragraph that requires disclosure of hydraulic fracturing chemicals shall
				refer to the database managed by the Ground Water Protection Council and the
				Interstate Oil and Gas Compact Commission (as in effect on the date of
				enactment of this Act).
							(d)Judicial
				review
							(1)In
				generalWith respect to any regulation described in this
				section—
								(A)a State or Indian
				tribe adversely affected by an action carried out under the regulation shall be
				entitled to review by a United States district court located in the State or
				the District of Columbia of compliance by the applicable Federal department or
				agency with the requirements of this section;
								(B)an entity that is
				adversely affected by an action carried out under the regulation—
									(i)may intervene in
				a review action carried out under subparagraph (A) by the State in which the
				adverse effect to the entity has occurred or would occur; and
									(ii)shall be
				entitled to the same judicial review as a State under subparagraph (A) if, not
				later than 90 days after the date of receipt of a petition from the entity, the
				State in which the adverse effect to the entity has occurred or would occur
				fails to seek judicial review pursuant to subparagraph (A).
									(2)Action by
				court
								(A)In
				generalA district court providing review under this subsection
				may enjoin or mandate any action by a relevant Federal department or agency
				until the district court determines that the department or agency has complied
				with the requirements of this section.
								(B)DamagesThe
				court shall not order money damages.
								(3)Scope and
				standard of reviewIn reviewing a regulation under this
				subsection—
								(A)the court shall
				not consider any evidence outside of the record that was before the agency;
				and
								(B)the standard of
				review shall be de
				novo.
								.
			
